DETAILED ACTION
                                     Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.     Claims 1-29 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-32 of U.S. Patent No. 10709507.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claiming the same subject matter.         
           Regarding independent claims 1  and 24,  claim 1 of the U.S Patent No. 10709507 disclose visually displaying tissue-probe interactions ( U.S Patent No. 10709507,   claim 1, lines 1-2),
           receiving interaction data indicating contact between an intrabody probe and a body tissue region, wherein the interaction data are associated to positions within the body tissue region (U.S Patent No. 10709507,  claim 1, lines 3-6); 
           geometrical rendering data indicating geometry of the tissue region, based on a change in shape of the body tissue region indicated in the interaction data (U.S Patent No. 10709507,  claim 1, lines 7-12 ); 
           rendering the deformed geometrical rendering data to a rendered image (U.S Patent No. 10709507,  claim 1, lines 11-12);                         
           presenting the rendered image (U.S Patent No. 10709507,  claim 1, lines 12-13).
           The only difference between claims 1 & 24 of the instant application and claim 1 of the  Patent No. 10709507 is that claims 1 & 24 of the instant application recite “deforming geometrical rendering” and claim 1 of the 10709507 recite geometrical rendering. However dependent claims 12-13 of the US Patent the recite  interaction data indicate a change of tissue and geometrical rendering data represent thickness of a tissue region. Therefore it is obvious that claims 1 and 12-13 of the US Patent 10709507 also include deforming geometrical rendering.        ..
            Similarly dependent claims 2-23 and 24-29 of the instant application are similarly obvious over claims 1-32  of the U.S. Patent No. 10709507.  
   Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.        Claims 1-3, 5-28  are rejected under 35 U.S.C. 103 as being unpatentable over  Keidar et al. (US 20040147920)
         Regarding independent claims 1 and 24  Keidar disclose visually displaying tissue-probe interactions (Keidar Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone in tissue. These means of visualization are shown  as example.  This obviously corresponds to visually displaying tissue-probe interactions),
           receiving interaction data indicating contact between an intrabody probe and a body tissue region, wherein the interaction data are associated to positions within the body tissue region ( Keidar Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone in tissue. This obviously corresponds to receiving interaction data indicating contact between an intrabody probe and a body tissue region, wherein the interaction data are associated to positions within the body tissue region); 
            deforming geometrical rendering data indicating geometry of the tissue region, based on a change in shape of the body tissue region indicated in the interaction data (Keidar, Fig. 4 shows three-dimensional map of ablation site treated by catheter which obviously showing deforming geometrical rendering data indicating geometry of the tissue region,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. All this obviously corresponds to deforming geometrical rendering data indicating geometry of the tissue region, based on a change in shape of the body tissue region indicated in the interaction data); 
              rendering the deformed geometrical rendering data to a rendered image (Figs 1 and 4  and paragraph 0078 Fig. 4 is a schematic, pictorial illustration showing a three-dimension map of ablation site treated by catheter in heart, paragraphs 0032 and 0078);                         
             presenting the rendered image (Figs 1 and 4  and paragraph 0078 Fig. 4 is a schematic, pictorial illustration showing a three-dimension map of ablation site treated by catheter in  heart, paragraphs 0032 and 0078 ).
            Keidaer further disclose difference between claim 1 and 24  associating material appearance properties to an extent of the geometrical rendering data, based on the interaction data; and the rendering of the  geometrical rendering data uses the associated material appearance properties to produce the rendered image (Keider Fig. 4 shows associating material appearance properties to an extent of the geometrical rendering data, based on the interaction data; and the rendering of the deformed geometrical rendering data uses the associated material appearance properties to produce the rendered image of tissue 42 of topographical depression 88,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. All this correspond to receiving interaction data comprises receiving interaction data indicating contact between an intrabody probe and a surface of a body tissue region,  the interaction data are associated to surface locations on said surface of the body tissue region).
            Therefore it would have been obvious to one of ordinary skill in the art, before the claimed invention was filed to  receive interaction data indicating contact between an intrabody probe and a body tissue region, wherein the interaction data are associated to positions within the body tissue region,  to render deforming  geometrical  data indicating geometry of the tissue region, based on a change in shape of the body tissue region indicated in the interaction data, render the deformed geometrical render data to a rendered image and  to associate material appearance properties to an extent of the geometrical rendering data, based on the interaction data; and the rendering of the deformed geometrical rendering data uses the associated material appearance properties to produce the rendered image as disclose by Keidar  because such a process provides interactive graphical user interface for ablating treatment of tissue region of the patient.
          Regarding claim 2 Keidar disclose receiving interaction data comprises receiving interaction data indicating contact between an intrabody probe and a surface of a body tissue region,  the interaction data are associated to surface locations on said surface of the body tissue region (Keidar Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone in tissue. This corresponds to receiving interaction data comprises receiving interaction data indicating contact between an intrabody probe and a surface of a body tissue region,  the interaction data are associated to surface locations on said surface of the body tissue region).
         Regarding claim 3 Keidar disclose associating material appearance properties to an extent of the geometrical rendering data, based on the interaction data; and the rendering of the deformed geometrical rendering data uses the associated material appearance properties to produce the rendered image (Keider Fig. 4 shows associating material appearance properties to an extent of the geometrical rendering data, based on the interaction data; and the rendering of the deformed geometrical rendering data uses the associated material appearance properties to produce the rendered image of tissue 42 of topographical depression 88,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. All this correspond to receiving interaction data comprises receiving interaction data indicating contact between an intrabody probe and a surface of a body tissue region,  the interaction data are associated to surface locations on said surface of the body tissue region).
          	Regarding claim 5 Keidar disclose  material properties comprises volumetric material properties (Keider paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. This corresponds to material properties comprises volumetric material properties )
           Regarding claim 6 Keidar disclose the rendered image includes a cross- sectional view of the body tissue region  (Keider Fig. 4 paragraph 0078, pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. This corresponds to the rendered image includes a cross- sectional view of the body tissue region).
         Regarding claim 7  Keidar disclose the extent and depth of the deforming represent a local indentation of a thickness of the body tissue region where it is intersected by the cross-sectional view (Keider Fig. 4 the extent and depth of the deforming represent a local indentation of a thickness of the body tissue region where it is intersected by the cross-sectional view , paragraph 0078, pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map and note: thickness of tissue in paragraph 0078 and Fig. 4. This corresponds to the extent and depth of the deforming represent a local indentation of a thickness of the body tissue region where it is intersected by the cross-sectional view).
          Regarding claim 8  Keidar disclose the extent and degree of the deforming simulate stretching of the body tissue region.( Keider Fig. 4 shows the extent and degree of the deforming simulate stretching of the body tissue region ,   paragraph 0078, pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map and note: thickness of tissue in paragraph 0078 and Fig. 4. This would obviously corresponds to the extent and degree of the deforming simulate stretching of the body tissue region ).’
           Regarding claim 9 Keidar disclose interaction data includes probe-sensed characteristics of tissue in the vicinity of the intrabody probe which modifies the rendering of deformation (Keidar in Fig 3 . shows measuring the characteristics of tissue, paragraph 0078, pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map and note: thickness of tissue in paragraph 0078 and Fig. 4 This obviously corresponds to disclose interaction data includes probe-sensed characteristics of tissue in the vicinity of the intrabody probe which modifies the rendering of deformation).
         Regarding claim 10 Keidar disclose interaction data includes operation data indicating activation of the intrabody probe to treat tissue and wherein said rendering reflects both geometrical deformation by the probe and said operational data (Keidar Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter.  The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map.  This corresponds to interaction data includes operation data indicating activation of the intrabody probe to treat tissue and wherein said rendering reflects both geometrical deformation by the probe and said operational data).
          Regarding claim 11 Keidar disclose the interaction data indicate a change of the tissue due to the interaction between the intrabody probe and the body tissue region (Kider shows Fig. 4 shows interaction data indicate a change of the tissue due to the interaction between the intrabody probe and the body tissue region, paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter.  The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the interaction data indicate a change of the tissue due to the interaction between the intrabody probe and the body tissue region the tissue based on the coordinate of the probe and on the map. This corresponds to ).
          Regarding claim 12 Keidar disclose the rendering comprises adjusting a representation of the intrabody probe in the rendered image, based on the interaction data (Keidar Fig.4, paragraph 0008 and paragraph 0011, Keidar disclose after applying the selected dosage the catheter is to measure the actual extent of the ablation using ultrasonic imaging. The actual measured extent of the ablation is displayed on the map, superimposed for comparison on the predicted extent of ablation. The operator can use this  visual comparison to plan and RF dosage that will be administrated in subsequent ablation steps at the same site or other sites  and paragraph 0018 displaying the measured extend of the ablation for comparison with predicted extent. This would obviously provide  to   the rendering comprises adjusting a representation of the intrabody probe in the rendered image, based on the interaction i.e. adjusting the extent    of ablation using probe).
          Regarding claim 13 Keidar disclose receiving interaction data including operation data indicative of use of an ablation device operated using the intrabody probe to ablate in the body tissue region (Keidar Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated. This corresponds disclose receiving interaction data including operation data indicative of use of an ablation device operated using the intrabody probe to ablate in the body tissue region).
          Regarding claim 14 Keidar disclose receiving interaction data indicating a force of contact between the intrabody probe and the body tissue region (Keidar Fig.4, paragraph 0008 and paragraph 0011, Keidar disclose after applying the selected dosage the catheter is to measure the actual extent of the ablation using ultrasonic imaging. The actual measured extent of the ablation is displayed on the map, superimposed for comparison on the predicted extent of ablation. The operator can use this  visual comparison to plan and RF dosage that will be administrated in subsequent ablation steps at the same site or other sites  and paragraph 0018 displaying the measured extend of the ablation for comparison with predicted extent. The measure of extent of ablation obviously correspond to receiving interaction data indicating a force of contact between the intrabody probe and the body tissue region).
          Regarding claim 15 Keidar disclose interaction data indicate a quality of contact between the intrabody probe and the body tissue region (Keidar Figs. 1-2, paragraph 0074 The sensors in catheter 22 are then used to measure pre-ablation characteristics of tissue 42, at a pre-ablation assessment step 62. For example, ultrasonic transducers 46 may be used to measure the thickness of the heart wall, as given by the distance from the catheter tip to a rear surface 54 of tissue 42. The ultrasonic transducers may also be used to measure blood flow in and around the tissue, using Doppler techniques, and to assess pre-ablation tissue temperature and other qualities, as described above. Additionally or alternatively, the impedance between electrode 48 and back pad 26 (FIG. 1) may be measured in order to determine the quality of the electrical contact between the catheter electrode and tissue 42.).
          Regarding claim 16 Keidar disclose deforming the geometrical rendering data at the region corresponding to the region of contact to an extent based on the interaction data (Keidar, Fig. 4 shows three-dimensional map of ablation site treated by catheter which obviously showing deforming geometrical rendering data indicating geometry of the tissue region,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. As shown in Fig.4 and as disclose above by Keider this would obviously corresponds to deforming the geometrical rendering data at the region corresponding to the region of contact to an extent based on the interaction data).
        Regarding claim 17 Keidar disclose interaction data indicate injection of a substance from the intrabody probe to the body tissue region, which injection affects tissue behavior and/or geometry (Keidar Fig. 4,  paragraphs 0015-0018 and paragraph 0003,  Keider disclose Radio frequency (RF) ablation is widely used for treating cardiac arrhythmias. RF ablation is commonly carried out by inserting a catheter through the patient's vascular system into the heart, and bringing the distal tip of the catheter into contact with the cardiac tissue at the site that is to be ablated. RF electrical current is then conducted through wires in the catheter to one or more electrodes at the tip of the catheter, which apply the RF energy to the myocardium. The RF energy is absorbed in the tissue, heating it to the point (typically about 50.degree. C.) at which it permanently loses its electrical excitability. When this sort of procedure is successful, it creates non-conducting lesions in the cardiac tissue, which disrupt the abnormal electrical pathway causing the arrhythmia. This obviously corresponds to interaction data indicate injection of a substance from the intrabody probe to the body tissue region, which injection affects tissue behavior).
         Regarding claim 18 Keidar disclose the geometrical rendering data represent thickness of a tissue in the tissue region, and the associating associates the material appearance properties across an extent of the thickness (Keider Fig. 4 shows thickness of tissue across tissue region, paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone as determined in step 68 is shown topographical depression 88 in tissue 42 and also note: paragraph 0032  recording coordinates of the probe at multiple positions in order to generate the map of the organ  and determining position and orientation of the probe relative to the tissue using the map. Determining the position and orientation may further include determining depth of penetration of probe into the tissue based on the coordinate of the probe and on the map. Fig. 4 obviously showing thickness/shape of tissue across the region and Fig. 4 obviously shows the geometrical rendering data represent thickness of a tissue in the tissue region, and the associating associates the material appearance properties across an extent of the thickness).
         Regarding claim 19 Keidar disclose receiving, the associating, the rendering, and the presenting are performed for each of a sequence of interactions between intrabody probe and one or more body tissue regions (Keider Fig. 2 & 4, paragraph 0057, catheter 22 is inserted into the chamber of heart 24, and is used to acquire and record geometric and electrical information about the internal surface of the chamber of the heart. Preferably, position and electrical information is acquired at an easily-identifiable annotation point in time, such as at the point of diastole, over a number of cardiac cycles. A geometrical and, optionally, electrical map based on this information is generated using mapping techniques known in the art. This obviously corresponds to receiving, the associating, the rendering, and the presenting are performed for each of a sequence of interactions between intrabody probe and one or more body tissue regions).
         Regarding claim 20 Keidar disclose the rendering is to a rendered image including a simulated view of the intrabody probe (Keidar paragraphs 0010-0011, actual extent of ablation and predicted extent of ablation, Figs. 1 & 4,  show visual display ablation using probe i.e. visually displaying tissue probe interaction,  paragraphs 0008 The present invention provide method and apparatus for ablating body tissue. These embodiments are based on a probe such as catheter, having an ablating electrode as its tip and comprising position and orientation sensor for measuring the position and orientation of the probe and thus provide and accurate measurement of the angle and penetration depth of the probe tip relative to the tissue that is to be ablated and paragraph 0078, Fig. 4 shows pictorial illustration showing three-dimensional map of ablation site treated by catheter. The map shows expected and actual  ablation zone in tissue).
        Regarding claim 21 Keidar disclose  the rendering is to a rendered image from a simulated viewpoint at least partially based on a determined position of the intrabody probe relative to the tissue region determined from measurements (Keider Fig. 4 paragraph 0010- 0011,  paragraphs 0008-0009 and 0078 . Keidar in paragraphs 0010-0011, 0008-0009  and 0078 obviously disclose the rendering is to a rendered image from a simulated viewpoint at least partially based on a determined position of the intrabody probe relative to the tissue region determined from measurements)
         Regarding claim 22 Keidar disclose the simulated viewpoint is at least partially based on a determined orientation of the intrabody probe (Fig. 4, paragraph 0008-0009 and 0078 and note: paragraph 0008 orientation sensor for the probe ).
         Regarding claim 23 Keidar disclose rendering comprises time-evolving rendering reflecting a physical process other than electrical activity and said rendering also including changes in rendering independent of any probe movement (Keider Fig. 2 & 4, paragraph 0057, catheter 22 is inserted into the chamber of heart 24, and is used to acquire and record geometric and electrical information about the internal surface of the chamber of the heart. Preferably, position and electrical information is acquired at an easily-identifiable annotation point in time, such as at the point of diastole, over a number of cardiac cycles. A geometrical and, optionally, electrical map based on this information is generated using mapping techniques known in the art. This obviously corresponds to rendering comprises time-evolving rendering reflecting a physical process other than electrical activity and said rendering also including changes in rendering independent of any probe movement [geometrical rendering]).
         Regarding claim 25 Keidar disclose the  to render the geometrical rendering data using computer processor (Figs 1 & 4, paragraphs 0008-0010 and paragraph 0078.   Keidar has not explicitly disclose using graphical game engine. However a graphical game engine well known in the art of graphics. It would be obvious in the system of Kidar to try and use graphical engine to render the map of the tissue region shown in Fig. 4. 
           Regarding claim 26 Keidar disclose the interaction data includes sensed positions of the intrabody probe (Figs, 1 and 4 paragraphs 0008-0010 and 0078)
           Regarding claim 27 Keidar disclose he interaction data includes probe- sensed characteristics of tissue in the vicinity of the probe. (Fig. 4, paragraphs 0010 and 0014-0015)
           Regarding claim 28 Keidar disclose the interaction data includes treatment status data indicating activation of the intrabody probe to treat tissue. (Keidar Fig. 4,  paragraphs 0015-0018 and paragraph 0003,  Keider disclose Radio frequency (RF) ablation is widely used for treating cardiac arrhythmias. RF ablation is commonly carried out by inserting a catheter through the patient's vascular system into the heart, and bringing the distal tip of the catheter into contact with the cardiac tissue at the site that is to be ablated. RF electrical current is then conducted through wires in the catheter to one or more electrodes at the tip of the catheter, which apply the RF energy to the myocardium. The RF energy is absorbed in the tissue, heating it to the point (typically about 50.degree. C.) at which it permanently loses its electrical excitability. When this sort of procedure is successful, it creates non-conducting lesions in the cardiac tissue, which disrupt the abnormal electrical pathway causing the arrhythmia. Fig. 3 shows measure pre-ablation tissue characteristics and measure post-ablation tissue characteristic).
                                             Communication
5       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 September 25, 2022